     Case 2:19-cv-00262 Document 175 Filed 10/08/20 Page 1 of 2 PageID #: 40




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


THOMAS STUCK,

              Movant,


v.                                                 CIVIL ACTION NO. 2:19-0262
                                                   CRIMINAL ACTION NO. 2:04-00190
UNITED STATES OF AMERICA,

              Respondent.



                        MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings

of fact and recommended that the Court deny Movant’s Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside or Correct Sentence by a Person in Federal Custody (ECF No. 164), and

remove this matter from the Court’s docket. Neither party has filed objections to the Magistrate

Judge’s findings and recommendation.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and DENIES Movant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside or Correct Sentence by a Person in Federal Custody (ECF No. 164), and REMOVES this

matter from the Court’s docket, consistent with the findings and recommendation.
    Case 2:19-cv-00262 Document 175 Filed 10/08/20 Page 2 of 2 PageID #: 41




       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                             ENTER:      October 8, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
